                                                               USDC-SDNY
                                                               DOCUMENT
UNITED STATES DISTRICT COURT                                   ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                  DOC#:
                                                               DATE FILED: 3/19/2020

A. ANURA RUPASINGHE,

                              Plaintiff,

                       v.
                                                               19-CV-10391 (RA)
NANDASENA GOTABAYA RAJAPAKSE;
                                                                     ORDER
MICHAEL R. POMPAE, Secretary of State;
and UNITED STATES DEPARTMENT OF
STATE,

                              Defendants.

RONNIE ABRAMS, United States District Judge:

         Plaintiff filed a complaint with this Court on November 8, 2019 and a summons was

issued for each Defendant that day. Plaintiff, however, does not appear to have served the

Complaint or summons on Defendants. It is hereby:

         ORDERED that Plaintiff submit a letter to the Court by April 24, 2020 explaining why he

failed to serve the summons and Complaint on Defendants within the 90 days prescribed by Rule

4(m) of the Federal Rules of Civil Procedure, or, if Plaintiff believes that Defendants have been

served, explaining when and in what manner such service was made.

         IT IS FURTHER ORDERED that if the Court does not receive a letter by April 24, 2020

showing good cause why such service was not made within the 90 days, the claims against

Defendants will be dismissed for failure to prosecute under Federal Rule of Civil Procedure

41(b).

SO ORDERED.

Dated:          March 19, 2020
                New York, New York

                                                    ________________________________
                                                    Ronnie Abrams
                                                    United States District Judge
